jf mull) Court of g
                                                      , %Bxasi

                                        November 4. 2013


                                       No. 04-13-00394-CV


                          Leopoldo Paez d/b/a The Colors Lath & Plaster.
                                             Appellant


                                                 v.




                                 Trent Smith Custom Homes. LLC,
                                              Appellee


                                Trial Court Case No. 2012-C1-1 87X7


                          CORRECTE 1)                     () R D E R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 4. 2013. to the following panel:
Chief Justice Stone. Justice Barnard, and Justice Alvarez.      All parties will he notified of the
Court's decision in this appeal in accordance with TEX. R. API'. P. 48.


       Either parly may Ille a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. .Vet' TEX. R. Al'l1. 1*. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDICREI) on November 4. 2013.




                                                              Catherine Stone. Chief Justice


       IN W1TNIESS      WHEREOF. I have hereunto set my hand and a/fixed the seal of the said
court on (his No\   ember 4. 2013.                                     /           /H      /



                                                                          lollie. Clerk'